Citation Nr: 0711920	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than January 27, 
2004, for the award of a total disability rating based on 
individual unemployability (TDIU).  

2.  Entitlement to an effective date earlier than August 26, 
2003, for the award of a 50 percent rating for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, proper notification 
is necessary.

Particularly, the record does not show that in accordance 
with 38 C.F.R. § 3.159(b) the veteran has been notified in a 
letter of any information or evidence that is necessary to 
establish entitlement to an earlier effective date for an 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that informs him of the information 
and evidence needed to substantiate and 
complete a claim for an earlier effective 
date for the grant of a TDIU, and 
entitlement to an effective date earlier 
than August 26, 2003, for the award of a 
50 percent rating for PTSD.  The RO should 
inform the veteran which information and 
evidence, if any, that the veteran is to 
provide to VA, and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the veteran.  The 
letter should also advise the veteran to 
submit any additional evidence that may 
pertain to the claim.  

2.  Then, the RO should readjudicate a 
claim for an effective date earlier than 
January 27, 2004, for the grant of a TDIU, 
and a claim for an effective date earlier 
than August 26, 2003, for a 50 percent 
rating for PTSD.  If the determination 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


